*301DISSENTING OPINION
Richardson, Judge:
I dissent from the majority opinion as the liquidation was not based on a “final appraisement”. Liquidation to be valid, according to the decided cases, should not occur until 60 days after appraisement, when the appraisement becomes final. Here liquidation occurred on the day of appraisement.
This is a 1969 protest, and, according to Title I, Section 122 of The Customs Courts Act of 1970, and Rule 14.9 (b) (1) of the Rules of the Customs Court, it is governed by the law in effect prior to October 1, 1970. The liquidation in this protest is premature and void. The law in effect prior to October 1,1970 as declared by the Court of Customs and Patent Appeals, and by this court in an unbroken chain of decisions, is that a liquidation of an entry prior to the expiration of the 60 days after appraisement in which the collector or district director might appeal for reappraisement is not upon a “final appraised value”, is premature and void, and a protest against such liquidation must be dismissed as premature. United States v. Boston Paper Board Co., 23 CCPA 372, T.D. 48233 (1936). See also: Lawrence Groom & Co. v. United States, 64 Treas. Dec. 119, T.D. 46559 (1933), Biddle Purchasing Co. et al. v. United States, 69 Treas. Dec. 880, T.D. 48320 (1936), Ti Hang Lung & Co. v. United States, 3 Cust. Ct. 268, C.D. 248 (1939), and The New Home Sewing Machine Co. v. United States, 62 Cust. Ct. 895, R.D. 11655 (1969). There can be no “final appraised value” until either the right of appeal has been exhausted, or the 60-day statute of limitations has run against such appeal. Only then can there be a legal liquidation.
The liquidation in this case by reason of its prematurity is null and void, and the protest filed herein against such void liquidation is premature, and must, therefore, be dismissed.